Citation Nr: 0844648	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  03-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include as secondary to the veteran's service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1968 to 
September 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2, 2002, decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which, in pertinent part, denied the 
veteran's claim for service connection for arteriosclerotic 
heart disease with internal implanted cardiac defibrillator 
as secondary to service-connected PTSD.  

The veteran indicated on his VA Form 9 dated February 2003 
that he wanted a travel Board hearing.  Subsequently, in 
March 2003 the veteran sent the RO a form indicating that he 
was requesting a hearing with a Detroit Hearing Officer 
instead of a BVA hearing.  In a letter dated May 6, 2003, the 
veteran stated that he wanted to cancel his personal hearing 
before a Detroit Hearing Officer scheduled for that same day. 
The veteran has failed to request another hearing.  
Consequently, the request for a hearing is deemed withdrawn.  
See 38 C.F.R. § 20.702(d) (2008).

The veteran's claim was remanded by the Board for further 
development in October 2006.

The Board also notes that, in April 2007, the veteran filed a 
claim for entitlement to service connection for diabetes 
mellitus.  The Board refers this matter to the RO for initial 
consideration.


FINDINGS OF FACT

1.  Cardiovascular disease was not manifest during service, 
was not manifest within one year of separation, and the 
veteran's current diagnosis of cardiovascular disease is 
neither attributable to service nor to his service-connected 
PTSD.

2.  Cardiovascular disease has not been caused or aggravated 
by the veteran's service-connected PTSD.


CONCLUSION OF LAW

Cardiovascular disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein, nor has service-connected PTSD caused or 
aggravated the veteran's cardiovascular disease.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.  Service Connection

Direct basis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. See 38 C.F.R. § 3.303(d) 
(2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the veteran was 
originally diagnosed with hypertension in 1999, and underwent 
quadruple bypass surgery at Beaumont Hospital in January 
2000.  See VA examination report, February 28, 2002.  During 
his most recent VA examination, the veteran was diagnosed 
with coronary artery disease and ischemic cardiomyopathy, 
status post-coronary artery bypass surgery in January 2000, 
as well as angioplasty with three stents in August 2000.  See 
VA examination report, December 11, 2006.  Thus, element (1) 
of Hickson has been satisfied, as the veteran has provided 
evidence of a current disability.

Turning to the question of in-service disease or injury, the 
Board notes that the veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of 
cardiovascular disease.  Moreover, the veteran's record is 
silent as to complaints, treatment, or a diagnosis of 
cardiovascular disease within a year after the veteran's 
separation from service.  There is also no evidence in the 
record that relates his cardiovascular disease directly to 
service.  Therefore, the second and third elements of Hickson 
have not been met, as the record is silent as to any medical 
evidence of an in-service incurrence or aggravation of 
cardiovascular disease or medical evidence of a nexus between 
an in-service occurrence of cardiovascular disease and the 
veteran's current disorder.  

Therefore, the preponderance of the evidence is against the 
claim on a direct and presumptive basis.  However, the 
veteran does not contend otherwise.  Rather, he has 
consistently argued that his cardiovascular disease is 
proximately due to, or aggravated by, his service-connected 
PTSD.  

Secondary basis

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

As such, the Board now turns to the veteran's contention that 
his current diagnosis of cardiovascular disease is secondary 
to his service-connected PTSD.  The veteran asserts that his 
tobacco use is related to his PTSD, and that his tobacco use, 
as well as his PTSD, generally, has permanently worsened his 
cardiovascular disease beyond its normal progression.  The 
Board will first address the question of tobacco use and then 
consider the effects of PTSD on his heart disease.

1.  Tobacco use

As to the effects of tobacco use during service, for claims 
filed after June 9, 1998, such as the veteran's claim in this 
instance, a disability will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 
(2008).

However, in a precedential opinion, VA's General Counsel has 
held that neither 38 U.S.C.A. § 1103 nor 38 C.F.R. § 3.300, 
bar a finding of secondary service connection for a 
disability related to the use of tobacco products after the 
veteran's service, where that disability is proximately due 
to a service connected disability that is not service 
connected on the basis of being attributable to the veteran's 
use of tobacco products during service.  VAOPGCPREC 6-2003.  
This opinion goes on to state that, in order to decide if 
service connection is warranted in such cases, the Board must 
decide: (1) whether the service-connected disability caused 
the veteran to use tobacco products after service; (2) if so, 
whether the use of tobacco products as a result of the 
service-connected disability was a substantial factor in 
causing a secondary disability; and (3) whether the secondary 
disability would not have occurred but for the use of tobacco 
products caused by the service connected disability.  Id.  As 
such, the veteran's contention that his current heart 
disorder has been aggravated by post-service smoking, caused 
by his service-connected PTSD, is discussed in detail below.

In a letter, dated January 23, 2003, W.H.D., M.D., noted that 
the veteran continued to smoke despite his efforts to stop.  
The physician opined that the veteran's ongoing tobacco use 
was directly related to his PTSD.  

The veteran was afforded an additional VA examination in 
December 2006.  The examiner indicated that the veteran's 
claims file was reviewed prior to the examination.  It was 
noted that cigarette smoking is a risk factor for developing 
heart disease.  The other risk factors the veteran had were:  
1. A family history of premature atherosclerosis, 2. the 
veteran is male, 3. dyslipidemia, and 4. hypertension.  The 
only other risk factor was diabetes mellitus (The Board notes 
that the veteran has filed a claim for diabetes mellitus 
which has been referred back to the RO for initial 
consideration).  The examiner noted that the veteran met 
every risk factory except for diabetes (for which the veteran 
later filed a claim).  Ultimately, the examiner opined that 
the use of tobacco products was a substantial factor in 
causing or aggravating the veteran's cardiovascular disease.  
It was further noted that every risk factor plays a role for 
cardiovascular disease and it is impossible to answer whether 
the veteran's condition would have not occurred but for the 
use of tobacco products.  

Assuming, for the sake of argument, that the veteran's 
service-connected PTSD caused, or for that matter, aggravated 
his use of tobacco products post-service, per W.H.D., M.D., 
this theory of entitlement still fails.  Although the VA 
examiner in 2006 did opine that the veteran's use of tobacco 
products was a substantial factor in causing his heart 
disease, there must also be evidence indicating that the 
heart disease would not have occurred but for the use of 
tobacco products.  The only medical opinion addressing that 
question is from the 2006 VA examiner, who stated it was 
impossible to answer whether the veteran's condition would 
have not occurred but for the use of tobacco products, since 
every risk factor plays a role in the development of heart 
disease.  There is no evidence to the contrary.

2.  PTSD

In this case, the veteran's record contains conflicting 
medical opinions as to whether his cardiovascular disease has 
been permanently worsened beyond its normal course of 
progression as a result of his service-connected PTSD.  

The veteran's claims file contains several opinions which 
appear favorable to the veteran's claim.  In January 2002, a 
private treatment report noted that the veteran presented 
with complaints of increasing chest pain.  An increase in 
angina was noted, and the physician stated that the increase 
appeared to be specifically related to his emotional state.

On January 25, 2002, a statement provided by W.H.D., M.D., 
noted that the veteran was a current cardiac patient.  The 
physician stated that the veteran suffered, very 
definitively, from PTSD, and that he seemed to have an 
increase in his symptoms since the terrorist attacks of 
September 11, 2001.  The report also stated that the veteran 
had suffered a significant, recent increase in chest pain.  
The physician opined that there was a definite relationship 
between his angina symptoms and his level of stress and 
emotional state.  He went on to state the veteran's PTSD is 
clearly playing a major role in his day-to-day functioning, 
and significantly affects the treatment of his coronary 
disease.

In another letter, dated January 23, 2003, the same physician 
reiterated that the veteran's PTSD was a major contributor to 
his continued vascular problems.  Regarding the baseline 
level of the veteran's cardiac condition, the physician 
stated that it was difficult to assess.  He noted that the 
veteran appeared to have very few risk factors, in terms of 
genetic predisposition.  The physician then stated that it 
was difficult to assess exactly the role PTSD played in 
causation, though he believed that there is a major role for 
stress and the development of heart disease.

On February 15, 2002, another private physician, R.P., M.D., 
noted that the veteran had a history of PTSD as well as 
coronary artery disease.  She stated that, since the 9/11 
attacks, the veteran's PTSD symptoms and cardiovascular 
symptoms had increased.  The physician stated that, 
"Clearly, [the veteran's] underlying PTSD is having a large 
impact, with negative effect, on his cardiac disease."  On 
February 4, 2003, another letter by R.P. stated that the 
veteran's PTSD has significantly contributed to his 
disability from a psychological standpoint and from a 
physical standpoint.  She noted that, physically, the 
veteran's PTSD symptoms have certainly played a contributing 
role in his ongoing cardiac symptomatology, though it's 
impossible to quantify to what degree.

The veteran was afforded a VA examination on February 28, 
2002.  At that time, the veteran reported that, since the 
events of 9/11, his chest pain had increased.  The veteran 
stated that he experiences the onset of chest pain whenever 
he became emotionally upset.  On examination, an ejection 
fraction (EF) of 35 percent was noted.  Although the examiner 
did not provide an etiological opinion at that time, an 
addendum was provided in July 2002 in which the examiner 
stated that the veteran's heart disease was not caused by 
PTSD.  The examiner did state, however, that he believed that 
the veteran's PTSD was more likely than not a major factor 
aggravating the veteran's coronary disease.  It was further 
noted that it was not possible to quantify the exact extent 
to which PTSD played a role in worsening the veteran's 
condition.  Finally, the examiner stated that, since 9/11, 
the veteran's complaints of chest pain had increased in 
frequency - an indication that emotional stress was a 
significant aggravating factor.

In March 2002, R.H., A.C..S.W., C.S.W., and S.H., M.D., 
submitted a letter stating that the veteran was their patient 
at Henry Ford Behavioral Health.  The letter noted that, 
while the etiology of the veteran's medical problems was not 
known, that the veteran was devastated by the human 
atrocities he witnessed.

A VA outpatient report from April 2004 noted that the 
veteran's anxiety would become so profound in his outpatient 
groups that he would experience cardiac discomfort.

In contrast to the opinions above, a June 2004 VA advisory 
opinion from the Acting Director of Compensation and Pension 
Service stated that the denial of aggravation of the 
veteran's non-service-connected heart disease was proper.  As 
indicated by the veteran's medical records, the veteran's 
baseline evaluation of non-service connected coronary artery 
disease, given an EF of 25% (in August 2000) was 100% 
disabling prior to September 11, 2001.  The opinion discussed 
the January 2002 note from Dr. W.H.D., the February 2002 note 
from Dr. R.P., and the April 2002 VA examiner's opinion - all 
discussed above.  It was noted that, while the veteran may 
have had subjective complaints of chest pain, there was no 
medical evidence of record to show a measureable aggravation 
of the veteran's cardiac condition after the 9/11 attacks.

The veteran was afforded an additional VA examination in 
December 2006.  The examiner indicated that the veteran's 
claims file was reviewed prior to the examination.  It was 
noted that, as per a February 2002 VA cardiovascular 
examination, the veteran's ejection fraction was reduced to 
35% in 2000.  The veteran underwent quadruple bypass surgery 
in January 2000, and he denied subsequent myocardial 
infarctions.  As noted above, the examiner discussed six risk 
factors for cardiovascular disease and noted that the veteran 
met every risk factory except for diabetes (for which the 
veteran later filed a claim).  Ultimately, the examiner 
opined that it is impossible to answer whether the veteran's 
PTSD at least as likely as not the caused or aggravated the 
veteran's heart disease.  

As to the medical opinions provided, the Board notes that, 
when faced with conflicting medical opinions, the Board must 
weigh the credibility and probative value of each opinion, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Further, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Colvin.  

In order to warrant secondary service connection, the 
underlying condition must have worsened as a result of the 
service-connected disability.  That is the crucial issue in 
this case.  As a whole, the medical evidence discussed above 
clearly shows that the veteran experiences increased symptoms 
- chest pain - when experiencing stress or emotional 
distress.  However, an increase in symptomatology during a 
limited time period (i.e., while experiencing emotional 
turmoil) does not equate to a conclusion that the underlying 
medical disorder - the veteran's cardiovascular disease - has 
actually worsened as a result of those symptoms.  None of the 
private medical opinions, although appearing favorable to the 
claim, actually indicate the underlying organic heart disease 
worsened.
*	W.H.D., M.D. stated symptoms of chest pain increase with 
stress and emotional state and that this affects 
treatment of coronary disease;
*	W.H.D., M.D., also stated that stress plays a major role 
in the development of heart disease;
*	R.P., M.D., stated that the veteran's symptoms had 
increased since 9/11 and that this negatively affected 
his heart disease;
*	the 2002 VA examiner, although concluded that the 
veteran's PTSD was likely a major factor aggravating his 
heart disease, it was not possible to quantify to what 
extent.
Therefore, while this evidence appears, on its face, to 
support the veteran's claim, each positive opinion addresses 
an aggravation of symptomatology, as opposed to a permanent 
worsening of the veteran's underlying cardiac condition by a 
service-connected disorder beyond its normal progression. 

As such, the Board attaches the most probative value to the 
VA advisory opinion of June 2004.  This opinion was well-
reasoned, detailed, and consistent with other evidence of 
record, including prior VA outpatient reports, and included a 
review of the claims file.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.)  The 
2004 opinion clearly stated that although the veteran may 
have subjective complaints of chest pain, there was no 
medical evidence of record to show a measureable aggravation 
of the veteran's cardiac condition.

In fact, the 2004 medical opinion is supported by the caselaw 
concerning secondary service connection.  Where a service-
connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen.  
Allen noted that the term "disability," as used in 
38 U.S.C.A. § 1110, refers to impairment of earning capacity, 
and that "such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated [emphasis in original]."  

As per 38 C.F.R. § 4.104, Diagnostic Code 7005, coronary 
artery disease is 100 percent disabling with an EF of less 
than 30 percent.  In August 2000, prior to any claimed 
exacerbation of the veteran's heart disorder, his EF was 25 
percent.  The 2004 medical opinion addressed quantifiable 
medical evidence to demonstrate that the veteran's 
cardiovascular disease, could not have been aggravated by any 
factor, to include the veteran's service-connected PTSD, 
because the veteran's condition was already totally (100 
percent disabling) in 2000, prior to the veteran's reported 
exacerbations thereof.

Here, the medical evidence itself actually conclusively 
demonstrates that the underlying cardiac condition has, in 
fact, not undergone any measureable increase, whether due to 
PTSD, smoking, or any other factor.  Even W.H.D., the author 
of two opinions favoring service connection, as well as R.P., 
in a February letter, noted that it was difficult or even 
impossible to quantify to any degree the role of PTSD in 
aggravating the veteran's cardiac condition.  Likewise, the 
July 2002 VA addendum opinion, which stated that the 
veteran's complaints of chest pain had increased in 
frequency, thereby signaling an exacerbation of his heart 
disease, noted that it was not possible to quantify the exact 
extent to which PTSD played a role in worsening the veteran's 
condition.  

However, the fact remains that despite the equivocal nature 
of the above opinions, the medical evidence contains a 
measure of the severity of cardiac disability which shows 
otherwise.  As indicated above, in August 2000, prior to any 
claimed exacerbation of the veteran's heart disorder, his EF 
was 25 percent.  In February 2002, his EF was 35 percent.  
Therefore, the veteran's cardiac disorder, measured 
quantifiably by EF, had actually improved over that span, and 
had not worsened.  Since disability for VA purposes refers to 
impairment of earning capacity as per Allen, the evidence 
does not show that any factor has impaired the veteran's 
earning capacity due to his cardiac condition, because the 
quantifiable medical data actually showed an improvement in 
the veteran's condition, and because veteran's heart disorder 
was already 100 percent disabling prior to the claimed 
exacerbation.

Therefore, because there has been no demonstration of 
measurable aggravation of the veteran's heart condition, for 
any reason or due to any factor, the evidence of record 
weighs in favor of a denial of the veteran's claim.

Finally, the veteran has submitted treatise evidence to 
demonstrate a direct correlation between PTSD and cardiac 
disease.  An article entitled Post-Traumatic Stress Boosts 
Heart Disease Risk noted that it was not clear why lingering 
stress boosted the risk of a heart attack, but that veterans 
with PTSD were six times more likely to have a heart attack.  
In an article entitled Prevalence and Correlates of Heavy 
Smoking in Vietnam Veterans with Chronic PTSD, the author 
stated that substance abuse is a frequent, pre-morbid 
disorder with PTSD.  However, as noted above, smoking was one 
of six risk factors for cardiovascular disease, with the 
veteran having a history of all six.  As stated by the 2006 
VA examiner, every risk factor plays a role for 
cardiovascular disease.

The Board notes that these articles are not probative 
evidence, as they do not specifically relate to the veteran's 
particular case.  That is, neither article analyzes the role 
that PTSD can have regarding the aggravation of an existing 
cardiac disorder, nor do the articles claim that smoking is 
the only risk factor for cardiovascular disease.  The Board 
notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. at 30, 33 
(1993), supra; see also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Conclusion

The Board has also considered the veteran's own statements 
that his heart disease has been aggravated by his PTSD, and 
that his tobacco use is related to his PTSD, which in turn 
was the cause of his cardiac condition.  With respect to 
those claims, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Here, the veteran's contentions regarding a relationship 
between his claimed disabilities and nicotine use to his 
service-connected disabilities are not statements about 
symptomatology, an observable medical condition, or a 
contemporaneous medical diagnosis.  Rather, these contentions 
are statements of the effect of medical and psychiatric 
conditions acting on other behavior and/or medical disorders.  
Such statements clearly fall within the realm of opinions 
requiring medical expertise.  The veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of causation or aggravation.

In sum, the most persuasive evidence of record does not 
establish that the veteran's cardiovascular disease is 
secondary to his PTSD, was incurred during service or within 
one year thereafter, or was the result of a nicotine 
addiction as secondary to PTSD.  Instead, the most probative 
evidence establishes that the veteran's heart disease is not 
etiologically related to service, as supported by the 
documentary record, or the result of his service-connected 
PTSD.  Most importantly, the veteran's record is devoid of 
evidence to show that his cardiac condition has been 
aggravated, to any quantitative degree, by PTSD or any other 
factor.  Despite the veteran's contentions that his heart 
disease has been permanently aggravated beyond its normal 
progression as a result of his PTSD, as well as the numerous 
opinions of record suggesting such a connection, the most 
probative evidence of record weighs against service 
connection at this time.  

As explained above, the record contains evidence for and 
against his claims for service connection on direct, 
presumptive, and secondary theories of entitlement.  However, 
the most persuasive evidence of record is unfavorable to the 
veteran's claim.  Hence, the preponderance of the evidence of 
record is against a grant of service-connection for 
cardiovascular disease, and his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule. See 
Gilbert.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for cardiovascular disease, to include as 
secondary to service-connected PTSD, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Although inadequate notice was sent to the veteran prior to 
the initial adjudication of his claim, a November 2006 letter 
addressed the requirements necessary to substantiate a claim 
for direct service connection, and a March 2006 notice 
addressed the requirements for secondary service connection.  
Therefore, adequate notice was received prior to the 
readjudication of the veteran's claim in January 2008 (in 
accordance with the readjudication provisions of the VCAA).  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes that  
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the aforementioned notice 
letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

A March 2006 letter informed the veteran of the manner in 
which VA assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board recognizes that complete VCAA notice was not 
provided until after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and the Court have since 
further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the March 2006 
notice was provided to the veteran, the claim was 
readjudicated in January 2008.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran 
was afforded a VA examination in December 2006 to obtain 
opinions as to whether his cardiovascular disease was 
incurred during his period of active service or was otherwise 
proximal to his service-connected PTSD.  The report is 
thorough and supported by the record.  The examination in 
this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for cardiovascular disease, 
to include as secondary to the veteran's service-connected 
PTSD is denied.

____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


